DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to the preliminary amendment filed on 04/02/2019.  As directed by the amendment: claims 1 – 34 have been cancelled, and claims 35 – 40 have been added.  Thus, claims 35 – 40 are presently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 35 – 37, 39, and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krulevitch (U.S. 2012/0004637) in view of Gerlach (U.S 2004/0057855).
Regarding claim 35, Krulevitch teaches a method for controlling a pharmaceutical injection device (200) having a cartridge holder (202), said method comprising: 
a shaking instruction step in which an instruction signal instructing a user to shake a pharmaceutical in a pharmaceutical cartridge mounted to the cartridge holder in order to mix or dissolve the pharmaceutical is issued at specific intervals so as to prompt a shaking operation prior to injection of the pharmaceutical (The inertial sensor is also utilized to determine if the user is performing the proper mixing technique before injecting insulin, another source of error in using drug delivery pen 124 or 224. Some insulins must be mixed prior to use, such as 70/30 pre-mixed insulin. Mixing typically involves moving drug delivery pen 124 or 224 from straight up to straight down ten times, an action that is easily detectable by an inertial sensor (located in an attached add-on communication module 102, 202, or 204). A message may be displayed on the data management unit to remind the patient how to mix their insulin if they are using insulin that requires mixing prior to use as seen in paragraph [0087] and alert the user if a mixing step has not been performed (applicable to mixed insulins) using the inertial sensor as seen in paragraph [0081])
an end detection step of detecting that the shaking operation instructed in the shaking instruction step has ended (The inertial sensor is also utilized to determine if the user is performing the proper mixing technique before injecting insulin, another source of error in using drug delivery pen 124 or 224 as discussed in paragraph [0087]); 
However, Krulevitch does not teach an illumination step of illuminating an inside of the cartridge holder after the end detection step.
Gerlach teaches a method similar to Krulevitch and the current application, further including an illumination step of illuminating an inside of the cartridge holder after the end detection step (FIGS. 2 and 3 show the lid 30 including a lighting device 40 which in the present embodiment has three light sources emitting light towards the syringe 15. The lighting device may serve, on the one hand, to illuminate the syringe, but, in case of a syringe alarm, may also serve as a signaling means to identify the 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Gerlach with the method of Krulevitch in order to illuminate the device as well as provide a signaling means (paragraph [0015]).
Regarding claim 36, Krulevitch teaches a determination step of determining whether or not the shaking prompted by the shaking instruction step is the proper shaking operation (The inertial sensor is also utilized to determine if the user is performing the proper mixing technique before injecting insulin, another source of error in using drug delivery pen 124 or 224 as discussed in paragraph [0087]).
Regarding claim 37, Krulevitch teaches a notification step of notifying the user that the shaking operation has been determined to be proper (The inertial sensor is also utilized to determine if the user is performing the proper mixing technique before injecting insulin, another source of error in using drug delivery pen 124 or 224 as discussed in paragraph [0087] and remind user when it is time to inject as seen in paragraph [0081]).
Regarding claim 39, Krulevitch teaches a shaking instruction display step of displaying an instruction to shake the pharmaceutical for mixing or dissolution, prior to the shaking instruction step (A message may be displayed on the data management unit to remind the patient how to mix their insulin if they are using insulin that requires mixing prior to use as seen in paragraph [0087])
Regarding claim 40, Krulevitch teaches a confirmation signal display step of displaying an instruction to confirm the mixing or dissolution state of the pharmaceutical; and the confirmation signal display step occurring after the illumination step (The inertial sensor is also utilized to determine if the user is performing the proper mixing technique before injecting insulin, another source of error in using .

Claim(s) 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krulevitch (U.S. 2012/0004637) in view of Gerlach (U.S 2004/0057855), and in view of Sugimoto (U.S. 2005/0197650).
Regarding claim 38, Krulevitch and Gerlach teach claim 35 as seen above.
However, Krulevitch and Gerlach do not teach a needle detection step of detecting whether or not a needle has been mounted for injecting the pharmaceutical in the pharmaceutical cartridge into a body, wherein the shaking instruction step is performed when it has been detected in the needle detection step that the needle has not been mounted.
Sugimoto teaches a method similar to Krulevitch, Gerlach, and the current application, further including a needle detection step of detecting whether or not a needle has been mounted for injecting the pharmaceutical in the pharmaceutical cartridge into a body (it is possible to check whether the needle assembly is attached or not by detecting the state of the lever as discussed in paragraph [0020]), wherein the shaking instruction step is performed when it has been detected in the needle detection step that the needle has not been mounted.  Examiner notes that it would have been obvious to one having ordinary skill in the art at the invention was made that in the combined method of Krulevitch, Gerlach, and Sugimoto, the shaking instruction step is performed when it has been detected in the 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Sugimoto with the combined method of Krulevitch and Gerlach in order to detect whether a needle assembly is attached to the needle holder (paragraphs [0020] and [0083]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/Anh Bui/Examiner, Art Unit 3783      
ANH T. BUI
Examiner
Art Unit 3783



             /NATHAN R PRICE/             Supervisory Patent Examiner, Art Unit 3783